                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR167
                                            )
      vs.                                   )
                                            )
JUSTIN ZAMBROWSKI and RACHAEL               )                   ORDER
WASSERBURGER                                )
                                            )
                    Defendant.


       This matter is before the court on Defendant Zambrowski’s Unopposed Motion to
Continue Trial [56]. The parties have been engaged in negotiations and seek additional
time resolve this matter short of trial. For good cause shown,

        IT IS ORDERED that Defendant Zambrowski’s Unopposed Motion to Continue
Trial [56] is granted, as follows:

      1. The jury trial, as to both defendants, now set for February 4, 2020, is
         continued to May 5, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and May 5, 2020, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A)
         & (B)(iv).

      DATED: January 30, 2020.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
